Citation Nr: 0001877	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-32 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for additional impairment 
of the lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1953 to January 
1955.

In January 1990 entitlement to service connection for back 
pain on the basis of 38 U.S.C. § 351, now codified as 
38 U.S.C.A. § 1151, was denied.  The next month, notice was 
mailed to the veteran.  The veteran did not file a timely 
appeal.  In March 1995, the veteran again sought entitlement 
to compensation on the basis of 38 U.S.C.A. § 1151 for a low 
back disability.  Apparently, in light of Brown v. Gardner, 
513 U.S. 115 (1994), in March 1996 the RO reopened and denied 
the claim, adjudicating the matter on a de novo basis.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F. 3d 368 
(Fed. Cir. 1994); but cf. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998).  That denial was confirmed and continued in 
November 1996.  Thereafter, the record indicates that the 
veteran continuously prosecuted his claim and perfected an 
appeal.  Given the foregoing, the Board of Veterans' Appeals 
(Board) also will adjudicate the veteran's claim de novo.

On the veteran's substantive appeal, VA Form 9, he checked 
the box indicating that he desired to appear personally 
before a member of the Board.  In the same section, however, 
he clarified that he desired a personal hearing before a RO 
hearing officer.  Such hearing was held in May 1998.  It is 
also noted that in November 1997 the veteran stated that he 
wanted a hearing at the RO level.  In light of the foregoing, 
the Board finds that the personal hearing at the RO satisfied 
the veteran's request for a hearing as described on his 
substantive appeal and no further action in this regard is 
warranted.  


FINDING OF FACT

Medical evidence tending to show a nexus between any 
impairment of the veteran's lower back and any treatment 
received at a VA facility has not been presented.


CONCLUSION OF LAW

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional impairment of 
the lower back is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that as a result of 
medical treatment received at a VA Medical Center in 1986 he 
has increased impairment of his back.  The veteran asserts 
that while hospitalized an orderly told him to get out of 
bed.  The orderly then walked over to his bed and stripped 
the sheet from underneath him.  The veteran stated that he 
could not move or call for help.  He also stated that because 
of that incident he received additional units of blood.  The 
veteran also maintains that his operations were not 
successful and because of pain he had to have hardware 
removed from his back.  

Prior to October 1, 1997, applicable law provided that where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment . . . , and such injury or aggravation 
results in additional disability to or the death of such 
veteran, disability or death compensation under this chapter 
. . . shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151.  

However, that provision was subsequently amended and those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204 § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996) (found at 38 U.S.C. § 1151 
note) (subsection (c) nullifying October 1, 1996, effective 
date set forth in subsection (b)(1)); see also 38 U.S.C.A § 
1151 (1999); Jones v. West, 12 Vet. App. 460, 463 (1999); 
Boggs v. West, 11 Vet. App. 334, 343-44 (1998) (noting that 
revised section 1151 applies only to claims filed on or after 
"October 7 [sic], 1997", pursuant to specific provision of 
statute); Brown v. Gardner, 513 U.S. 115.

As this claim was filed prior to that change, however, the 
version of the law that did not require a finding of fault on 
the part of VA is for application in this case.  While the 
veteran is not required to show negligence, error in judgment 
or other fault in the medical treatment furnished by VA to 
the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 (1994), 
he still has the burden of submitting cognizable evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim under the provisions of 38 U.S.C.A. 
§ 1151 is plausible or capable of substantiation. That is, 
the veteran must submit competent evidence that the asserted 
low back disability occurred as a result of VA treatment.  38 
U.S.C.A. §§ 1151, 5107(a).

Under the language of prior section 1151, claims for 
additional disability were treated like claims for service 
connection, see Boggs, 11 Vet. App. at 344-45 (considering 
prior section 1151 claim as a claim for service connection).  
For service connection claims, a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)].  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Generally, for a claim to be well grounded under Section 
1151, a claimant must submit evidence of each of the 
following: (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jimison, 13 Vet. App. 75 (1999); 
Jones, 12 Vet. App. 460.

Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in an prior section 1151 
case, a claim generally would be well grounded if the 
evidence submitted showed each of the following: (a) Evidence 
that a condition was "noted" during his VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-hospitalization/treatment 
symptomatology.  (Any other element of a successful prior 
section 1151 claim, such as that the "injury [is] . . . not 
the result of such veteran's own willful misconduct" would be 
for consideration in the adjudication of the merits of a 
well-grounded prior section 1151 claim.)  Id.

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Elkins, 12 Vet. App. at 219 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Once the claimant has established a well-grounded claim, the 
Board is required to adjudicate the claim on the merits and 
consider the other restrictions imposed by this section.  
See, e.g., 38 U.S.C. § 1151 (must not be the result of the 
claimant's own willful misconduct); 38 C.F.R. § 3.358 (1996) 
(additional disability must not be the "natural progress" of 
the condition).  Jimison, 13 Vet. App. at 78. 

After reviewing the evidence of record presented in this 
case, the Board finds that the veteran's claim is not well 
grounded.  The record is silent with respect to any medical 
evidence tending to show that the veteran has additional low 
back disability as the result of  VA hospitalization, or 
medical or surgical treatment.

Here, the Board initially points out that the veteran's back 
disability existed prior to his March 1986 hospital 
admission.  Review of the record shows that on VA examination 
in April 1965, traumatic arthritis of the spine was noted and 
x-rays showed a moderate increase of lumbosacral angle 
without significant narrowing; sclerosis about the 
articulating apophyses of L5, S1; minimal lipping of the 
lumbar vertebral bodies anteriorly; and moderate narrowing of 
the sacroiliac joints.  The record also shows that while 
hospitalized on several occasions dated from May 1974 to 
April 1976, the veteran complained of back pain and diagnoses 
of degenerative arthritis of the lumbar spine and 
osteoarthritis of the lumbosacral spine were made.

In October 1980 W. G. M., M.D., also stated that he had 
treated the veteran for severe osteoarthritis of the spine 
and that the veteran required medication for relief of 
intermittent, unpredictable pain.  Further VA outpatient 
treatment reports dated in September 1985 show complaints of 
a long-term history of pain and record an impression of 
possible L5-S1, nerve root compression.  

The record then shows that in March 1986, the veteran 
underwent a posterior fusion with Luque rectangle of the L3 
to the sacrum.  A Surgical Preoperative Note and a Pre-Op 
Preparation/Explanations Given report show that prior to 
undergoing surgery, the veteran understood the proposed 
operation; had an opportunity to ask questions and understood 
the risks, benefits, and alternatives of operation; and was 
informed of who would perform the operation.  Progress notes 
associated with the veteran's admission at that time are 
silent with respect to any incident alleged by the veteran.  
Additionally, the March 1986 hospital summary report notes 
that postoperatively, the veteran had usual postoperative 
pain without other evidence of complications.  Thereafter, 
treatment reports show that the veteran participated in 
occupational therapy and received follow-up treatment.

Because of continued complaints of chronic low back pain, VA 
hospital reports dated from June to July 1987 show that the 
veteran underwent a Luque rod removal and computed tomography 
(CT) scan of the lumbar spine.  The diagnoses were retained 
hardware, status post back fusion with Luque rod, March 1986, 
and chronic low back pain.  VA medical reports dated from 
April 1988 to April 1989 also document continued complaints 
of low back pain and participation in physical therapy.  

In October 1995, N. G. B., M. D., the Chief of Neurosurgery 
Section, acknowledged the veteran's complaints associated 
with the remaining wire in his spine and explained that when 
the wires were being removed, they were found to be incased 
in very dense bone tissue.  Consequently, the doctors 
proceeded to decompress the nerve routes, follow each nerve 
route out to the area where it existed with the spine, and to 
make sure that there was no compression on any of the routes.  
N. G. B. stated that the decompression process largely 
uncovered most of the wires and they were safely removed 
without difficulty.  At the lower area of the fusion, 
however, the last remaining wires were incased in dense bone.  
Despite the foregoing, the bone was very stable and had solid 
fusion.  To uncover this last wire would substantially 
jeopardize the stability of the fusion.  Consequently, the 
nerve root at that level was able to be completely uncovered 
without having to drill off the bony fusion that also 
included that wire.  The wire caused no difficulty and the 
fusion was quite solid at that lower level.  At the next 
level up, however, the fusion mass appeared to contain a very 
substantial amount of scar tissue within the area of bone 
grafts and it was unclear whether the fusion was completely 
solid.  N. G. B. then summarized that the remaining spinal 
wire was well surrounded by bone and the adjacent nerve root 
was seen to be well decompressed at surgery.  As the 
operative report, dictated immediately following the 
operation, clearly stated the remaining wire was something 
that they were well aware of and a decision was made at 
surgery to not remove the wire for the reasons described 
above.  The veteran was told that if he continued to 
experience difficulties with the failed fusion, at some point 
in the future, a reexploration and revision of the fusion 
would be required. 

The record thereafter contains the following: a July 1996 
statement from V. H., a physician assistant of the 
neurosurgery section, stating that the veteran was a patient 
in August 1995 and at that time he underwent a L3-5 
decompression with hardware removal and that he had been 
followed postoperatively; a January 1996 Medical Record-
Nursing Documentation report showing that the veteran 
complained of an unrelated disorder and stated that he knew 
the hospital had done something to him; and additional VA 
treatment reports showing continued complaints associated 
with low back pain and diagnoses of lumbar spinal stenosis 
status post implant removal with persistent neurogenic pain 
and lumbar stenosis failed back surgery syndrome with chronic 
pain.  

In April 1998 J. L. M., M. D., stated that he had reviewed 
the veteran's medical records and added that the surgery 
performed by VA in 1986, 1988 and 1995, to relieve the 
veteran's severe incapacitation pain, was understandable and 
admirable.  Unfortunately, they were unsuccessful and the 
veteran continued to have severe pain.  The doctor then 
stated that it was not his place to make judgment as to the 
appropriateness of the surgery.  However, in performing the 
surgery, the VA confirmed the service-connected status of the 
disorder.  The physician then noted that the veteran 
continued to experience pain.  

At his hearing in May 1998, the veteran testified that while 
hospitalized in 1986 a physician "ran [him] out" of the 
hospital the night before surgery.  However, after a 
discussion with the physician, he returned to his room and 
prepared for surgery the next day.  The veteran then 
testified that a day after surgery, at 5:00 a.m., he was told 
to get up.  In response, the veteran told the male individual 
that he would not get up.  Thereafter the individual went to 
his bed, threw the sheets up, and jerked the veteran out of 
bed.  The veteran testified that he had lost a lot of blood 
because of the incident.  During the hearing, the veteran 
also discussed the wires remaining in his back and maintained 
that leaving the wires in his back was not normal procedure.  
Instead, it was malpractice.

As previously noted, the medical evidence presented in this 
case fails to show that the veteran has submitted a well-
grounded claim.  The Board acknowledges the veteran's 
assertions maintaining that while hospitalized an orderly 
jerked a sheet from under him and caused additional back 
impairment.  The Board also acknowledges that the veteran's 
argument that the wires remaining in his spine amounts to 
malpractice.  However, even when assuming, without deciding 
that the incident with the orderly actually occurred, the 
claim is not well grounded.  The record is devoid of any 
medical evidence showing a nexus between the veteran's 
current low back disability and any events that occurred 
while hospitalized at a VA hospital in 1986.  That is, there 
is absolutely no medical evidence of record indicating that 
the veteran's current low back disability (claimed additional 
impairment) was incurred in or aggravated by any 
hospitalization or medical or surgical treatment.  The 
evidence merely shows that the veteran has a history of 
chronic low back pain, that he has undergone several back 
surgeries to alleviate his those symptoms, and that he still 
complains of low back pain and receives treatment.  Given the 
absence of any medical nexus evidence, the veteran's claim 
under Section 1151 is not well grounded.  See Jimison and 
Jones, both supra.

Additionally, even though the record shows that the veteran 
has undergone additional surgeries subsequent to 1986 and 
that he continues to complain of increased pain, there is no 
medical evidence of a nexus between the veteran's present 
complaints and any symptoms or treatment received while 
hospitalized in 1986.  Thus, even when assuming the 
applicability of a continuity-of-symptomatology analysis, 
without deciding that such analysis is applicable to a prior 
section 1151 case, the claim remains not well grounded.  
Jones, 12 Vet. App. 460.  In this case, the veteran's 
testimony is the only evidence of record indicating a nexus 
between his symptoms and hospitalization period of 1986.  
That is not enough to well ground the claim.  Although the 
veteran is competent to describe his symptoms, he is not 
competent, as a lay person, to etiologically relate those 
symptoms to any treatment or alleged incident occurring at a 
VA facility.  Such determinations require specialized 
knowledge or training and are therefore beyond the competence 
of a lay person.  Id.; Espiritu, 2 Vet. App. 492.

The Board acknowledges that the surgery in March 1986 was to 
a large degree unsuccessful in that it failed to resolve the 
veteran's preexisting severe low back pain. It is not 
demonstrated that the March 1986 surgery or associated 
treatment provided by VA has caused additional low back 
disability. It also should be pointed out that prior to 
undergoing surgery, the veteran was informed of the positive 
and negative possible risks, alternatives and consequences, 
and that the veteran consented to the operative procedure.  
The March 1986 hospital summary report also shows that events 
surrounding the veteran's surgery pre- and post-operatively 
were normal.  Even in an April 1998 statement, J. L. M., M. 
D., noted that the attempts to alleviate the veteran's pain 
were "understandable and admirable."  Further, J. L. M. 
offered no judgment as to the appropriateness of any surgery.  
Accordingly, the veteran's claim remains not well grounded in 
this regard.  Again, except for the veteran's statements, the 
record is devoid of any evidence indicative of increased low 
back disability resulting from treatment received in March 
1986 and, as previously noted, without competent, supporting 
documentation, the veteran's statement fails to meet the 
burden imposed by section 5107(a).  Espiritu, 2 Vet. App.  at 
494-95.  At this time, it is also noted that just because the 
veteran received medical treatment at a VA facility that does 
not necessarily mean that service connection is in effect or 
is warranted.  Where the requisite criteria of Section 1151 
are not met, disability compensation is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Jimison and Jones, 
both supra.  

Based on the foregoing reasons, the veteran's claim is not 
well grounded.  Because the veteran's claim is not well 
grounded, the VA has no further duty to assist him in 
developing the record to support the claim.  See Epps, 126 
F.3d at 1467-68.  The Board is also unaware of the existence 
of any evidence, which, if obtained, would render the claim 
well grounded.  See generally McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette, 8 Vet. App. 69, 77-78 
(1996).  The veteran's appeal is denied.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional impairment of the lower back is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




